April 8, 2011 Ms. Brittany Ebbertt Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 RE: Hampden Bancorp, Inc. Form 10-K review and comment letter dated March 18, 2011 Request for extension File No. 1-33144 Dear Ms. Ebbertt: Thank you very much for speaking with us this afternoon.As we discussed we will revise our response letter to you.We anticipate that it will take a few days to revise the letter and we would appreciate an extension. I expect that we will be able to file our response letter with the Commission by Friday, April 15, 2011. I would appreciate it very much if you would approve this extension. Sincerely, /s/ Robert A. Massey Robert A Massey Chief Financial Officer Hampden Bancorp, Inc.
